Citation Nr: 0022299	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-15 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for keloid acne.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from March 1983 to March 
1987.

The issues currently on appeal arise before the Board of 
Veterans' Appeals (Board) from a May 1998 rating decision 
from the New Orleans, Louisiana, Regional Office (RO).  


FINDINGS OF FACT

1.  Keloid acne is of service origin.

2.  The RO denied the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder in 
May 1995.  The veteran did not appeal this decision.  

3.  The evidence received subsequent to the May 1995 RO 
decision is cumulative in nature.


CONCLUSIONS OF LAW

1.  Keloid acne was incurred during active duty.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The evidence submitted since the May 19995 decision, 
which denied entitlement to service connection for an 
acquired psychiatric disorder, is not new and material, and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§  3.104, 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Keloid Acne

The veteran contends, in essence, that service connection for 
keloid acne is warranted.  The veteran states that he was 
treated for this disorder during his period of service on 
several occasions and that he has continued to received such 
treatment following his service separation.

Initially, the Board has found that the veteran's claim for 
service connection for keloid acne is well grounded pursuant 
to 38 U.S.C.A. § 5107 (West 1991) in that his claim is 
plausible, that is meritorious on its own and capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Once it has been determined that a claim is well grounded, VA 
has the statutory duty to assist the appellant in the 
development of evidence pertinent to that claim.  The Board 
is satisfied that all relevant evidence is of record, and the 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claim has been met.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  Continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

The service medical records reflect that the December 1982 
entrance examination clinically evaluated the skin as normal.  
A health record dated in May 1983 shows that the veteran was 
treated for acne keloidalis in the area of the scalp.  
Dermatology clinic treatment records, dated in December 1984, 
February and May 1985, January 1986, and February 1987 also 
show treatment for keloid acne.  

VA examinations conducted in May 1987 and March 1995 showed 
no abnormality of the skin.  The veteran received 
intermittent treatment at VA and private facilities for 
various disorders during the 1990s.  He was seen at a VA 
outpatient treatment clinic in July 1996 acne keloidalis 
nuchae.  The veteran complained of intermittent 
exacerbations.  Another VA outpatient treatment record, dated 
in January 1997, shows that veteran exhibited scattered 
keloid papules in the posterior scalp area.  Acne keloidalis 
nuchae was diagnosed.  A June 1997 VA dermatology clinic 
record also shows that acne keloidalis nuchae was diagnosed.  

To summarize, the veteran's statements describing his acne 
symptoms are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In this regard, the service medical records show that the 
veteran was treated during his period of active service for 
keloid acne on several occasions.  The first postservice 
clinical evidence of the keloid acne was in July 1996, more 
than nine years following service.  However, at that time the 
keloid acne was described as intermittent. 

Accordingly, it is the Board's judgment that the current 
symptoms and findings of acne keloidalis nuchae are of 
service origin.  Thus, service connection for keloid acne is 
warranted.

Acquired Psychiatric Disorder

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1131 (West 1991).  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (1999).

Service connection may also be allowed on a presumptive basis 
for a psychosis, if manifested to a compensable degree within 
one year after the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is that evidence 
added to the record since the May 1995 rating decision, the 
last disposition in which the veteran's claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The evidence of record at the time of the May 1995 RO 
decision is briefly summarized.  The service medical records 
contain no definitive complaint or finding relative to a 
psychiatric disability.  He was evaluated at a mental health 
clinic for an isolated incident related to alcohol. 

The veteran was treated VA and private facilities from 1990 
to 1994 for various disorders.  He was seen at a VA 
outpatient clinic in June 1990 for low back complaints.  At 
that time it was reported that he appeared to have anxiety 
about his back.  

A VA Social Work Service Data Base/Psychosocial Assessment 
report completed in March 1993 shows that the veteran 
reported having problems with his nerves, essentially as a 
result of job-related stress.  He indicated that he did well 
in the military.  He was currently employed by the U. S. 
Postal Service.  A diagnosis was not supplied.  

Additional VA treatment records, dated in 1993 and 1994, show 
that the veteran was afforded psychiatric treatment.  
Adjustment disorder was diagnosed in March 1993.  In May 1994 
the veteran was treated for depression. 

A VA psychiatric examination was conducted in March 1995.  A 
two year history of VA psychiatric treatment was noted, 
together with a diagnosis of adjustment disorder with mixed 
emotional features.  Diagnoses of malingering and history of 
adjustment disorder and personality disorder were supplied.  

In May 1995, the RO denied the veteran's claim on the bases 
that the service medical records were negative for complaints 
of or treatment for nervous condition, depression, and 
anxiety; and that the evidence of record did not establish 
that a psychosis was manifested to a compensable degree 
within one year of the veteran's service discharge.  The 
veteran was notified of that decision and of his appellate 
rights.  Accordingly, the May 1995 decision is final.  
38 U.S.C.A. § 7105 (West 1991).  However, the veteran may 
reopen his claim by submitting new and material evidence.  
38 C.F.R. § 3.156 (1999). 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether evidence is new 
and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).  However, that evidence must be 
competent in order for the presumption to attach.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  VA is 
directed to consider the evidence that has been added to the 
record since the last final disallowance of the claim on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The supplemental statement of the case reflects that the 
standard set forth in the Hodge case was utilized by the RO 
in rendering its decision.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that that in making a determination as to whether new and 
material evidence has been submitted to reopened a previously 
denied final decision, a three step process is required. It 
must first be determined whether new and material evidence 
has been submitted.  If new and material evidence has been 
submitted, then the Secretary must determine whether, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the merits of 
the claim will be evaluated after the duty to assist under 38 
U.S.C.A. § 5107(b) (West1991) has been fulfilled.

The pertinent evidence associated with the record since the 
May 1995 RO rating action concerning the veteran's claim for 
service connection for an acquired psychiatric disorder 
consists of VA medical treatment records dated from 1996 to 
1999.  These records show intermittent treatment for 
psychiatric problems.  A March 1996 outpatient record shows 
that the veteran complained of problems associated with 
anxiety and depression; a psychiatric diagnosis was not 
supplied.  Other records dated in 1996 complaints, including 
anxiety and depression. 

A July 1998 treatment note shows that the veteran had a 
history of unspecified psychiatric disorder.  An August 1998 
general note indicates that the veteran was loosely 
delusional and exhibited looseness of associations.  A May 
1999 rehabilitation medicine clinic note shows that the 
veteran had a history of depression.  

To summarize, the pertinent evidence received since the May 
1995 decision are VA medical records showing covering 
treatment from 1996 to 1999, several year after service.  
These records are cumulative in nature in that they show the 
presence of psychiatric problems, a fact that had been 
established at the time of the May 1995 decision.  
Accordingly, the Board finds that the evidence received since 
the May 1995 decision is not new and material and the 
veteran's claim is not reopened.  Finally, the RO has 
informed the veteran of the evidentiary requirements 
necessary to reopen his claim.  See Robinette v. Brown, 8 
Vet. App. 69 (1995)


ORDER

Service connection for keloid acne is granted.

New and material evidence to reopen the claim having not been 
submitted, service connection for an acquired psychiatric 
disorder is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


